Case 2:18-cv-06742-RGK-PJW Document 101 Filed 10/04/19 Page1lofi1 Page ID #:3441

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-06742-RGK-PJW Date October 4, 2019

 

 

Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re Ninth Circuit Mandate [100], Larkin’s

Application to Seal [60], and Larkin’s Motion for Order to Access and Use
Purportedly Inadvertently Produced Material [69]

On September 23, 2019, the Ninth Circuit entered a Mandate vacating this Court’s Stay Order
and remanding to this Court to conduct further proceedings. Accordingly, the stay has been lifted, and
the Court ORDERS this case reopened.

Additionally, Movant James Larkin’s Motion for Order to Access and Use Purportedly
Inadvertently Produced Materials [69] is hereby placed on calendar for hearing on November 12, 2019
at 9:00 a.m.

 

Finally, Larkin’s Application to Seal [60] is DENIED pursuant to Local Rule 79-5.2.2(b)
because the government designated the documents for seal but did not timely file a declaration
establishing the need to seal the document.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
